65 F.3d 175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SECURITY SERVICES, INC. f/k/a Reliable Cartage Corporation,a California corporation;  Reliable Cartage East, Inc., aDelaware corporation;  World Leasing, Inc., a Delawarecorporation;  Riss International Corporation, a Delawarecorporation, Plaintiffs-Appellants,v.ALL FREIGHT SERVICES, INC., Defendant-Appellee.
No. 92-55785.
United States Court of Appeals, Ninth Circuit.
Feb. 1, 1995.

Before:  FLETCHER, PREGERSON, and RYMER, Circuit Judges.

ORDER

1
Upon the stipulation of the parties and good cause appearing, IT IS HEREBY ORDERED that the above-entitled matter is dismissed, with prejudice, with each party to bear its own attorney's fees and court costs.